Citation Nr: 1446540	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment reaction, and depression with anxiety.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disorder.

4.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION


The Veteran served on active duty from August 1992 to August 1996 and from June 2007 to April 2008, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e).  His decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The RO has heretofore characterized the Veteran's claim for a psychiatric disorder as one for PTSD.  However, he has also been variously diagnosed with adjustment reaction and depression with anxiety.  See, e.g. September 2010 VA treatment record and January 2010 private treatment record, respectively.   Therefore, the Board has more broadly characterized his claim as one for an acquired psychiatric disorder to encompass all potential diagnoses pertaining to his complaints.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim for service connection includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2013.  A transcript of this proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for additional development.  First, a review of the record reflects that there are potentially relevant records that are outstanding.  Specifically, VA treatment records from February 2010 reflect that the Veteran was to receive mental health treatment at the Vet Center.  Additionally, the Veteran testified in August 2013 that he was undergoing Medical Evaluation Board (MEB) proceedings.  However, no attempts have been made to obtain records from either the Vet Center or a complete copy of service treatment records from the Veteran's service in the Navy Reserves, which would include documentation pertaining to the MEB proceedings.  Accordingly, this case must be remanded so that attempts can be made to obtain these potentially relevant records.

Second, the Veteran in this case stated he was stationed in Fallujah, Iraq, in close proximity to a burn pit.  Because the Board lacks the medical expertise to ascertain the potential hazards posed by burn pits, the Board finds that it would be prudent to obtain an addendum opinion that adequately contemplates whether the Veteran's current headaches may be related to in-service exposure to fumes and smoke from the burn pit.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the Veteran's Reserve service treatment records, to include all documentation related to MEB proceedings.  The attempts to obtain this information should be documented in the claims folder.

2.  Upon obtaining any necessary authorization and consent to release information, the AOJ/AMC should obtain and associate with the claims file copies of all pertinent mental health records of treatment received at the Vet Center.  The attempts to obtain this information should be documented in the claims folder. 

3.  Arrange to have the claims file returned to the VA examiner who previously offered an opinion with respect to the etiology of the Veteran's headaches in February 2011.  If the examiner is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the opinion.

The examiner should be asked to again review the record, including any additional evidence added to the claims file since the time of the examiner's last review, as well as all relevant electronic records on Virtual VA and/or VBMS.  

The examiner should prepare a supplemental report indicating whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's headaches had their onset in, or are otherwise attributable to active service, to include smoke or fumes from a burn pit near Fallujah, Iraq.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

